UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 10-Q (Mark One) x Quarterly report pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended October 1, 2011 OR ¨ Transition report pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 For the transition period from to Commission file number: 001-32320 BUILD-A-BEAR WORKSHOP, INC. (Exact Name of Registrant as Specified in Its Charter) Delaware 43-1883836 (State or Other Jurisdiction of Incorporation or Organization) (IRS Employer Identification No.) 1954 Innerbelt Business Center Drive St. Louis, Missouri (Address of Principal Executive Offices) (Zip Code) (314) 423-8000 (Registrant’s Telephone Number, Including Area Code) Indicate by check mark whether the registrant: (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days.YesxNo ¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesxNo ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Largeacceleratedfiler ¨ Acceleratedfiler x Non-accelerated filer¨ Smallerreportingcompany¨ (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes¨No x As of November 7, 2011, there were17,481,635issued and outstanding shares of the registrant’s common stock. 1 BUILD-A-BEAR WORKSHOP, INC. INDEX TO FORM 10-Q Page Part IFinancial Information Item1. Financial Statements (Unaudited) Consolidated Balance Sheets 3 Consolidated Statements of Operations 4 Consolidated Statements of Cash Flows 5 Notes to Consolidated Financial Statements 6 Item2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 11 Item3. Quantitative and Qualitative Disclosures About Market Risk 20 Item4. Controls and Procedures 20 Part IIOther Information Item1A. Risk Factors 21 Item2. Unregistered Sales of Equity Securities and Use of Proceeds 21 Item6. Exhibits 22 Signatures 23 2 PART I-FINANCIAL INFORMATION Item1. Financial Statements BUILD-A-BEAR WORKSHOP, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS (Dollars in thousands, except share and per share data) October 1, January 1, October 2, (Unaudited) (Unaudited) ASSETS Current assets: Cash and cash equivalents $ $ $ Inventories Receivables Prepaid expenses and other current assets Deferred tax assets Total current assets Property and equipment, net of accumulated depreciation of $173,862; $163,606 and $160,162, respectively Goodwill Other intangible assets, net Other assets, net Total Assets $ $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Current liabilities: Accounts payable $ $ $ Accrued expenses Gift cards and customer deposits Deferred revenue Total current liabilities Deferred franchise revenue Deferred rent Other liabilities Stockholders' equity: Preferred stock, par value $0.01, Shares authorized: 15,000,000; No shares issued or outstanding at October 1, 2011,January 1, 2011 and October 2, 2010 - - - Common stock, par value $0.01, Shares authorized: 50,000,000; Issued and outstanding:18,157,318; 19,631,623 and 19,560,591 shares, respectively Additional paid-in capital Accumulated other comprehensive loss ) ) ) Retained earnings Total stockholders' equity Total Liabilities and Stockholders' Equity $ $ $ See accompanying notes to condensed consolidated financial statements. 3 BUILD-A-BEAR WORKSHOP, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) (Dollars in thousands, except share and per share data) Thirteen weeks ended Thirty-nine weeks ended October 1, October 2, October 1, October 2, Revenues: Net retail sales $ Commercial revenue Franchise fees Total revenues Costs and expenses: Cost of merchandise sold Selling, general and administrative Store preopening Interest expense (income), net ) Total costs and expenses Income (loss) before income taxes ) ) ) Income tax expense (benefit) Net income (loss) $ $ ) $ ) $ ) Earnings (loss) per common share: Basic $ $ ) $ ) $ ) Diluted $ $ ) $ ) $ ) Shares used in computing common per share amounts: Basic Diluted See accompanying notes to condensed consolidated financial statements. 4 BUILD-A-BEAR WORKSHOP, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) (Dollars in thousands) Thirty-nine weeks ended October 1, 2011 October 2, 2010 Cash flows from operating activities: Net loss $ ) $ ) Adjustments to reconcile net loss to net cash used in operating activities: Depreciation and amortization Stock-based compensation Deferred taxes ) ) Excess tax benefit from share-based payments ) ) Impairment of store assets - Media credit utilization - Loss on disposal of property and equipment Change in assets and liabilities: Inventories ) ) Receivables ) Prepaid expenses and other assets ) ) Accounts payable and accrued expenses ) ) Lease related liabilities ) ) Gift cards and customer deposits ) ) Deferred revenue ) Net cash used in operating activities ) ) Cash flows from investing activities: Purchases of property and equipment ) ) Purchases of other assets and other intangible assets ) ) Purchases of short term investments ) - Proceeds from sale or maturitiy of short term investments - Cash used in investing activities ) ) Cash flows from financing activities: Exercise of employee stock options and employee stock purchases 62 13 Excess tax benefit from share-based payments 33 Purchases of Company's common stock ) ) Cash used in financing activities ) ) Effect of exchange rates on cash ) Net decrease in cash and cash equivalents ) ) Cash and cash equivalents, beginning of period Cash and cash equivalents, end of period $ $ Noncash Transactions: Exchange of inventory for media credits $ - $ See accompanying notes to condensed consolidated financial statements. 5 Notes to Condensed Consolidated Financial Statements 1. Basis of Presentation The condensed consolidated financial statements included herein are unaudited and have been prepared by Build-A-Bear Workshop, Inc. and its subsidiaries (collectively, the Company) pursuant to the rules and regulations of the U.S. Securities and Exchange Commission (SEC).Certain information and footnote disclosures normally included in financial statements prepared in accordance with U.S. generally accepted accounting principles (GAAP) have been condensed or omitted pursuant to such rules and regulations.The condensed consolidated balance sheet of the Company as of January1, 2011 was derived from the Company’s audited consolidated balance sheet as of that date.All other condensed consolidated financial statements contained herein are unaudited and reflect all adjustments which are, in the opinion of management, necessary to summarize fairly the financial position of the Company and the results of the Company’s operations and cash flows for the periods presented.All of these adjustments are of a normal recurring nature.All significant intercompany balances and transactions have been eliminated in consolidation.As a toy retailer, the Company’s sales are highest in the fourth quarter, followed by the first quarter.The timing of holidays and school vacations can impact quarterly results.Because of the seasonal nature of the Company’s operations, results of operations of any single reporting period should not be considered as indicative of results for a full year.These condensed consolidated financial statements should be read in conjunction with the Company’s audited consolidated financial statements for the fiscal year ended January1, 2011 included in the Company’s annual report on Form 10-K filed with the SEC on March17, 2011. Certain reclassifications of prior year amounts have been made to conform to the current year presentation. 2. Prepaid Expenses and Other Current Assets Prepaid expenses and other current assets consist of the following (in thousands): October 1, January 1, October 2, Prepaid rent $ $ $ Prepaid income taxes Other $ $ $ 3. Goodwill Goodwill is reported as a component of the Company’s retail segment.The following table summarizes the changes in goodwill for the thirty-nine weeks ended October 1, 2011 (in thousands): Balance as of January 1, 2011 $ Effect of foreign currency translation Balance as of October 1, 2011 $ Goodwill is not subject to amortization and is tested for impairment annually or more frequently if events or changes in circumstances indicate that the asset might be impaired.This testing requires comparison of carrying values to fair values, and when appropriate, the carrying value of impaired assets is reduced to fair value.Goodwill will be tested for impairment no later than December 31, 2011. 4. Stock-based Compensation The Company accounts for stock-based compensation in accordance with ASC Section718.The Company uses the straight-line expense attribution method for all stock-based compensation awards with graded vesting. For the thirteen and thirty-nine weeks ended October 1, 2011, selling, general and administrative expenses include $1.1 million ($0.6 million after tax) and $3.5 million ($2.1 million after tax), respectively, of stock-based compensation expense.For the thirteen and thirty-nine weeks ended October2, 2010, selling, general and administrative expenses include $1.2 million ($0.7 million after tax) and $3.7 million ($2.2 million after tax), respectively, of stock-based compensation expense. As of October 1, 2011, there was $7.0 million of total unrecognized compensation expense related to nonvested restricted stock and option awards which is expected to be recognized over a weighted-average period of 1.7 years. 6 5. Stock Incentive Plans On April3, 2000, the Company adopted the 2000 Stock Option Plan (the Plan). In 2003, the Company adopted the Build-A-Bear Workshop, Inc. 2002 Stock Incentive Plan; in 2004, the Company adopted the Build-A-Bear Workshop, Inc. 2004 Stock Incentive Plan, and in 2009, the Company amended and restated the Build-A-Bear Workshop, Inc. 2004 Stock Incentive Plan (collectively, the Plans). Under the Plans, as amended, from January3, 2009, up to 3,230,000shares of common stock were reserved and may be granted to employees and nonemployees of the Company. The Plan allows for the grant of incentive stock options, nonqualified stock options, stock appreciation rights (SAR) and restricted stock. Options granted under the Plan expire no later than 10years from the date of the grant. The exercise price of each incentive stock option shall not be less than 100% of the fair value of the stock subject to the option on the date the option is granted. The vesting provision of individual options generally ranges from one to four years. Each share of stock awarded pursuant to an option or subject to the exercised portion of a SAR reduces the number of shares available by one share. Each share of stock awarded pursuant to any other stock-based awards, including restricted stock grants, reduces the number of shares available by 1.27 shares. (a) Stock Options The following table is a summary of the balances and activity for the Plans related to stock options for the thirty-nine weeks ended October 1, 2011: Weighted Average Aggregate Weighted Remaining Intrinsic Number of Average Contractual Value Shares Exercise Price Term (in thousands) Outstanding, January 1, 2011 1,125,223 $ Granted 304,927 Exercised 39,634 Forfeited 162,689 Outstanding, October 1, 2011 1,227,827 $ $
